                     Case 7:18-cr-00876-KMK Document 51 Filed 07/20/21 Page 1 of 1
                     Case 7:18-cr-00876-KMK Document 52 Filed 07/21/21 Page 1 of 1

                                                                         MEMO ENDORSED
                                         JAMES E. NEUMAN, P.C.
                                                     Attorney at Law
                                              100 Lafayette Street - Suite 501
                                               New York, New York 10013

                                                   TEL 212-966-5612
                                                   FAX 646-651-4559
                                                 www.jamesneuman.com
                                                james@jamesneuman.com

                                                                  July 20, 2021



       Hon. Kenneth Karas
       United States District Judge
       Southern District of New York
       300 Quarropas Street
       White Plains, NY 10601-4150

                          Re: United States v Ruiz, 18 Cr. 876 (KMK)

           Your Honor:

                           I represent Wanda Ruiz in the referenced case and am submitting this letter to request
           that the sentencing, currently scheduled for August 4, 2021, be postponed two weeks or at a later
           date convenient to this Court . The government consents to this application.

                          The primary reason for this request is that, over the past several days, Ms. Ruiz has
           been suffering a relapse oflupus. As a result, I have been unable to discuss and review with her the
           sentencing memorandum, now due tomorrow. She expects, however, to be feeling better by the end
           of this week.

                         Aside from the request for an extension, the parties ask that the sentencing not be
           scheduled on August 25 1\ September: 1si, 2n\ Th, 8th or 16th •

                                                                  Respectfully submitted,
/::VJ OJ); I _pol . Ji          J2_            I-
                                      jle/)J _Llh CL

     !JO ~ l,Uw} rJ_ (9./J,.
fv I / I
                                                                         Isl
                                                                  James E. Neuman

0 c k /2.vJ 11 J ~ ;;.J ar
    /0 ~ () o /-JM


                                 ..KEN
